Citation Nr: 0609724	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to accrued benefits for a claim of special 
monthly compensation due to the need of aid and attendance 
for the period from December 1, 1998 to February 15, 1999.

2.  Entitlement to accrued benefits for lost wages, due to 
the need to provide aid and attendance to the veteran, in the 
amount of $100,080.00.

3.  Entitlement to accrued special monthly compensation 
benefits (due to the need for aid and attendance) in excess 
of the amount of $4,738.00.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1947 to May 1968.  
The veteran died on April [redacted], 2000.  The appellant is 
purported to be his surviving child.  She has been awarded 
accrued benefits on the basis of being an individual who bore 
expenses of the veteran's last sickness and burial.  See 
38 U.S.C.A. § 5121(a).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In this decision, the RO denied 
entitlement to accrued benefits for special monthly 
compensation (SMC) due to the need for aid and attendance 
(A&A), under the provision of 38 U.S.C.A. § 1114(l).

The Board notes that it has included an issue that was not 
discussed in the Statement of the Case (SOC) issued in 
January 2004, namely, entitlement to accrued benefits for the 
award of SMC due to the need for A&A for the period from 
December 1, 1998 to February 15, 1999.  A review of the 
claims file indicates that the RO issued a rating decision in 
December 1998 that discontinued A&A effective from December 
1, 1998.  A rating decision of August 2000 granted SMC due to 
A&A effective from February 16, 1999, as this was the date 
that the veteran submitted additional medical evidence 
regarding A&A.  However, the Board's review of the veteran's 
statement attached to the medical evidence submitted in 
February 1999 reveals that this statement is in fact his 
notice of disagreement (NOD) with the December 1998 
discontinuation of his A&A benefits.  As a completely 
favorable decision can be rendered on this issue at the 
present time, the Board will accept jurisdiction of this 
issue and render such a decision.

Regarding the issue of entitlement to lost wages, the Board 
notes that the SOC did not formally list this as a separate 
issue.  However, this claim was adjudicated by the RO in the 
rating decision of August 2002 and the SOC issued in January 
2004.  For the sake of clarity, the Board has separated this 
issue.

The issue of entitlement to accrued SMC benefits in excess of 
the amount $4,738.00 due to the need for A&A is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence establishes that the veteran was so helpless 
as to need regular aid and attendance for the period from 
December 1, 1998 to February 15, 1999.

2.  The provisions at 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§§ 3.351(b)(3), 3.352(a) do not authorize the payment of lost 
wages for the provider of aid and attendance to a veteran.


CONCLUSIONS OF LAW

1.  The appellant is entitled to accrued benefits based on 
special monthly compensation due to the need for aid and 
attendance for the period from December 1, 1998 to February 
15, 1999.  38 U.S.C.A. § 1114(l), 5121 (West 2002); 38 C.F.R. 
§ 3.351(b)(3), 3.352(a), 3.1000 (2005).

2.  As a matter of law, the appellant is not entitled to 
recompense for lost wages for providing aid and attendance to 
the veteran.  38 U.S.C.A. § 1114(l), 5121 (West 2002); 
38 C.F.R. § 3.351(b)(3), 3.352(a), 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Regarding the issue of entitlement to accrued benefits for a 
SMC due to the need of A&A effective from December 1, 1998 to 
February 14, 1999, the Board is satisfied that all relevant 
facts regarding that issue have been properly developed and 
no further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In any event, based on the 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding this claim is moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Regarding the issue of entitlement to accrued benefits due to 
lost wages, as discussed below this claim must be denied as a 
matter of law as there is no legal entitlement to such 
benefits.  Therefore, VA must refrain from providing 
assistance with this issue.  See 38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d)(1); see also Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  



Accrued Benefits for SMC due to the need of A&A for the 
period from December 1, 1998 to February 15, 1999.

According to the provisions of 38 U.S.C.A. § 1114(l), if a 
veteran, as the result of service-connected disability, is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, he or she shall be paid an 
additional amount of compensation (special monthly 
compensation) due to the need for A&A.

Periodic monetary benefits under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions or those based on evidence in 
the file at date of death (accrued benefits) and due and 
unpaid, shall, upon the death of such individual be paid to 
the veteran's children (in equal shares) or as reimbursement 
to a person who bore the expense of the veteran's last 
sickness or burial.  38 U.S.C.A. § 5121(a).  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: an inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant' s condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a). 

By rating decision of December 1998, the RO granted service 
connection for a cerebrovascular accident (CVA) which was 
rated as 100 percent disabling from May 26, 1998 to December 
1, 1998, and thereafter rated as 60 percent disabling.  The 
evaluation for his service-connected hypertensive 
cardiovascular disease was increased from 30 percent to 60 
percent disabling effective from December 1, 1998.  Due to 
the need of A&A, the veteran was granted SMC at the A&A rate 
effective from May 26, 1998 until December 1, 1998.  
Thereafter, A&A was discontinued, but the veteran was found 
qualified for SMC at the housebound rate.  See 38 U.S.C.A. 
§ 1114(s).

While the reasons and bases offered in December 1998 are not 
clear, it appears that the RO denied SMC at the A&A rate due 
to the fact that effective from December 1, 1998, the veteran 
no longer had a single service-connected disability that had 
a total disability evaluation.  Such a determination is 
clearly erroneous.  See 38 C.F.R. § 3.105(a).  According to 
38 U.S.C.A. § 1114(s), in order to qualify for the housebound 
rate, a veteran must have a single disability that is rated 
as total.  The provisions of 38 U.S.C.A. § 1114(l) discussing 
A&A does not have such a requirement.  To qualify for the A&A 
rate a veteran need only to be permanently bedridden or so 
helpless as to be in need of regular A&A due to a service-
connected disability.

The medical evidence before the adjudicators in December 1998 
included a VA compensation examination of August 1998.  It 
was noted that the veteran had suffered a stroke in May 1998.  
This CVA left the veteran with significant functional 
defects.  It was noted that the veteran was wheelchair bound 
and could not, even with the use of a walker, manage three to 
four steps without great assistance.  It was also noted that 
the veteran could not shop, fix meals, dress, do his laundry, 
or maintain his personal hygiene without help.  The examiner 
concluded that the veteran needed A&A due to the residuals 
from his service-connected CVA.  

The medical opinion of August 1998 clearly established that 
the veteran required A&A from the time of his CVA in May 
1998.  There is no other medical opinion during that period 
that would contradict these findings.  Therefore, the Board 
finds that accrued benefits are warranted for SMC due to the 
need of A&A, effective from December 1, 1998 to February 15, 
1999.


Entitlement to accrued benefits for lost wages, due to the 
need to provide A&A to the veteran.

The appellant's primary contention on appeal is that she 
should be awarded the equivalent of wages for the time she 
spent providing "aid and attendance" to the veteran, her 
father.  She is a licensed practical nurse and claims that 
she quit her work in order to provide the veteran with A&A 
for the two years prior to his death in April 2000.  The 
appellant indicated that prior to taking care of her father, 
she earned $12.00 an hour working as nurse.  She reported 
that she worked 12 hours a day, seven days a week, providing 
assistance to her father from the time of his CVA in May 1998 
until his death in April 2000.  Based on this information, 
she calculated that she should be awarded $100,080.00 for her 
lost wages due to her A&A of the veteran.  ($12.00 x 12 hours 
x 7 days x 100 weeks = $100,080.00).

According to 38 U.S.C.A. § 1114(l), VA "shall pay" an 
amount set by the law for A&A required due to a service-
connected disability.  This amount is usually adjusted yearly 
by legislation passed of Congress that is signed by the 
President.  See M21-1, Part 1, Appendix B.  The Board is 
bound in its decisions by law, regulation, precedent opinions 
of VA's General Counsel, and instructions from the VA 
Secretary.  38 U.S.C.A. § 7104(c).  Thus, VA adjudicators 
(nor even the Secretary of VA) have any discretion to award 
amounts in excess of that authorized by law.  The applicable 
provisions do not authorize reimbursement of lost wages by a 
relative for A&A provided to a veteran.  A claimant cannot be 
awarded any monetary amount for SMC due to the need of A&A 
that is not specifically authorized at 38 U.S.C.A. § 1114(l).  
Therefore, as a matter of law, the appellant's claim to 
recoup lost wages due to the time she provided A&A must be 
denied.  See Sabonis, supra. 

This decision in no way prohibits the appellant from claiming 
any additional monetary compensation still due (that is, 
accrued compensation) to the veteran for his award of SMC due 
to the need for A&A under 38 U.S.C.A. § 1114(l).  This matter 
is discussed further in the following remand.


ORDER

Entitlement to accrued benefits for special monthly 
compensation due to the need of aid and attendance of the 
veteran is granted; subject to the laws and regulations 
governing the payment of VA monetary benefits.

Entitlement to accrued benefits for lost wages, due to the 
need to provide aid and attendance to the veteran, is denied.


REMAND

Based on prior rating decisions of the RO, and the Board's 
decision rendered above, the veteran was entitled to SMC for 
A&A effective from May 26, 1998 to April   2000.  The Board 
has conducted a review of the claims file in an attempt to 
verify the amount already paid to the veteran and appellant 
for SMC for A&A, but finds the available information does not 
allow the Board to render an equitable determination on this 
issue.

The veteran's Certificate of Death indicates that he was 
widowed.  He has never claimed the appellant as a dependent 
child.  However, the information provided in the SOC under 
the heading "Monthly Rate Due" effective from March 1, 1999 
and December 1, 2000, appear to be the level of A&A 
authorized for a veteran with a spouse.  See M21-1, Part 1, 
Appendix B.  At the time of his death, correspondence was 
received from an M.M.  The Designation of Beneficiary for 
Government Life Insurance form dated in August 1999 noted 
that M.M. was a contingent beneficiary.  Her relationship 
with the veteran was reported to be a "friend."  On remand, 
the agency of original jurisdiction (AOJ) should determine 
for the record the veteran's payment status (veteran, veteran 
with spouse, veteran with dependent child, etc.) effective 
from the May 1998 to the time of his death.  In addition, the 
AOJ should provide a detailed audit of the amounts paid him 
for VA compensation since May 1998.  A copy of this audit 
should be associated with the claims file for the Board's 
review.

Finally, it does not appear that the appellant was issued 
notification in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The VCAA introduced several fundamental 
changes into the VA adjudication process.  A VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  On remand, such notification must be 
issued to the appellant and the Agency of Original 
Jurisdiction (AOJ) given the opportunity to adjudicate such a 
hypothetical.

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant of (1) the 
information and evidence not of record 
that is necessary to substantiate the her 
claim for accrued benefits for A&A, to 
include evidence of the expenses that she 
bore during the veteran's last sickness 
and for his burial; (2) the information 
and evidence that VA will seek to obtain 
on her behalf; (3) the information or 
evidence that she is expected to provide; 
and (4) request or tell her to provide 
any evidence in her possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.  

2.  The AOJ should determine whether the 
veteran had any recognized dependents for 
VA purposes from May 1998 until his death 
in April 2000.  This determination should 
be placed on record in the claims file.

3.  The AOJ should audit the veteran's VA 
compensation benefits from May 1998 until 
his death in April 2000.  This audit 
should provide detailed information on 
what monthly VA compensation benefits 
have already been paid to the veteran and 
appellant, specifically the amount of SMC 
for A&A.  This audit should include all 
monetary benefits paid to the appellant 
as a result of the Board's above decision 
granting SMC for A&A from December 1998 
to February 1999.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


